Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142246                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MICHAEL NASON,                                                                                           Brian K. Zahra,
           Petitioner-Appellee,                                                                                       Justices

  v                                                                 SC: 142246
                                                                    COA: 290431
                                                                    Marquette CC: 08-045798-AA
  STATE EMPLOYEES’ RETIREMENT
  SYSTEM,
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 28, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether a member is eligible for non-duty
  disability retirement under MCL 38.24 if he is totally incapacitated from performing the
  state job from which he seeks to retire, but he is not totally incapacitated from performing
  other work within his education, experience, or training. See Knauss v State Employees’
  Retirement System, 143 Mich App 644 (1985). The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2011                        _________________________________________
           y0531                                                               Clerk